J.M. Johnson, J.
¶56 (concurring) — I agree with the lead opinion that the trial court’s imposition of a low end penalty for King County’s egregious violation of the Public Records Act (PRA) (former chapter 42.17 RCW, recodified as chapter 42.56 RCW) was manifestly unreasonable. I write separately only to emphasize that the penalty imposed on remand should approach, if not reach, the maximum statutorily allowed.
¶57 Over 10 years ago, King County officials improperly withheld records directly relevant to an important public vote involving millions of dollars. The clear intent of our public disclosure initiative, Initiative 276, recodified in chapter 42.56 RCW and updated as to dollar amounts by the legislature, requires substantial penalty.
¶58 The PRA was enacted by initiative “to ensure the sovereignty of the people and the accountability of the governmental agencies that serve them.” Newman v. King County, 133 Wn.2d 565, 570, 947 P.2d 712 (1997). The act “reflects the belief that the public should have full access to information concerning the working of the government.” Id. It requires agencies to provide “the fullest assistance to inquirers and the most timely possible action on requests for information.” RCW 42.56.100.
*465¶59 The PRA’s penalty provision is intended to “discourage improper denial of access to public records and [encourage] adherence to the goals and procedures dictated by the statute.” Hearst Corp. v. Hoppe, 90 Wn.2d 123, 140, 580 P.2d 246 (1978). The legislature updated the initiative penalties to a $5-$100 per day penalty range, intending for innocent, good faith mistakes to fall at the low end and egregious, intentional misconduct to top the scale. Indeed, the purposes of the PRA are best served by “increasing the penalty based on an agency’s culpability.” Yousoufian v. Office of King County Executive, 152 Wn.2d 421, 435, 98 P.3d 463 (2004).
¶60 In this case, King County’s culpability is high. The trial court found the county was grossly negligent and had engaged in repeated acts of misrepresentation and deception. Armen Yousoufian’s request was clear and unambiguous. It was time sensitive and involved an issue of substantial public interest — the $300 million public financing of a sports stadium to be voted on by the public.
¶61 King County committed a series of noncompliant acts. It took over four years and the commencement of litigation for the county to fulfill a public records request that should have taken five days. The trial court found a lack of diligence, a lack of good faith, a lack of training, a lack of communication, a lack of coordination, and a lack of honesty. The court found no mitigating factors but substantial aggravating factors.
¶62 Although the court did not find King County acted in “ ‘bad faith’ in the sense of intentional nondisclosure,” Clerk’s Papers (CP) at 45, the court did find “the County was negligent in the way it responded to [Yousoufian’s PRA] request at every step of the way, and this negligence amounted to a lack of good faith.” CP at 46 (emphasis added). I doubt there is any difference between “a lack of good faith” and the presence of “bad faith” in the act when the agency holds the records. In any event, I cannot find a reported PRA violation case more blatant than this one.
*466¶63 A high penalty is also necessary to deter King County (and others) from future noncompliance with the PRA. The trial court based its low $15 per day penalty on American Civil Liberties Union of Washington v. Blaine School District No. 503, 95 Wn. App. 106, 975 P.2d 536 (1999). Besides the facts of that case being drastically different from this one (involving the failure to mail rather than failure to produce requested records), it requires much more to deter the wealthiest county in the state than to impact a small town school district.
¶64 The people — and the legislature — intended the penalty to reflect the degree of culpability. King County’s repeated unresponsiveness, misrepresentations and incompetence, and over four year delay in fulfilling Yousoufian’s clear and time sensitive public records request was a flagrant violation of the PRA. A per day penalty at or near $100 is necessary to punish King County’s multiple acts of misconduct and to protect governmental transparency. With this direction, I concur.
Sanders, J., concurs with J.M. Johnson, J.